Citation Nr: 1549693	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  In an unappealed January 1996 rating decision, the RO denied service connection for defective hearing.

2.  Evidence received since the January 1996 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for bilateral hearing loss. 

3.  The Veteran experienced acoustic trauma in service, is currently diagnosed with bilateral sensorineural hearing loss, and experienced chronic symptoms of hearing loss in service and continuously since service separation.

4. The Veteran has currently diagnosed tinnitus.

5.  Tinnitus is etiologically related service.


CONCLUSIONS OF LAW

1. The January 1996 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  The evidence received subsequent to the January 1996 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). The RO issued November 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.  Because this decision constitutes a full grant of the benefits sought on appeal with regard to the service connection for bilateral hearing loss and tinnitus, the Board finds that no further discussion regarding VCAA notice or assistance duties is required.

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384   (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312   (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

Service connection for defective hearing was previously denied in an unappealed January 1996 rating decision because the claim was not well-grounded.  The rating decision noted, at the time, that defective hearing was not shown in service and a 1992 post-service audiology examination was too remote from service to indicate a possible relationship from service.  An October 1995 VA examination did show a current hearing loss disability.  The Board finds that the Veteran did not submit a notice of disagreement to the January 1996 rating decision and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015). 

New evidence received subsequent to the January 1996 rating decision includes lay statements from the Veteran, VA treatment records, and a November 2009 VA audiological evaluation.  The Board finds that the new evidence received since the January 1996 rating decision is material.  In his October 2008 claim to reopen service connection, a March 2009 statement, and during the November 2009 VA examination, the Veteran described, in detail, incidents of exposure to hazardous noise in service, described experiencing hearing loss and tinnitus symptoms after such exposures, and described continuous hearing loss symptoms since service.  See Shade, 24 Vet. App. at 117.  Prior to January 1996, the Veteran had not provided any lay evidence in support of his claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for bilateral hearing loss has been received.  See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the claim of entitlement to VA benefits.  As the Board is granting service connection for bilateral hearing loss, the Board finds that it may proceed with the adjudication of the claim on the merits without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Sensorineural hearing loss and tinnitus are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).   Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to that claim.  Walker, supra.

Where a veteran served ninety days or more of active service, and certain chronic diseases, such sensorineural hearing loss and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis

The Veteran contends that bilateral hearing loss and tinnitus are related to hazardous noise exposure in service, to include an explosion during basic training, cannon fire as a Sergeant Missile Crewman, rifle and pistol fire, self-propelled explosive ordnance which threw him up into the air, and to a GTGS turbine engine used to launch missiles.  The Veteran contends that hearing loss and tinnitus had their onset in service and have been present since service.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss and tinnitus were incurred in service. 

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385 and has tinnitus.  On the authorized VA audiological evaluation in November 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
90
100
LEFT
60
60
65
70
95

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and of 62 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  The VA examination also reflects a current diagnosis of tinnitus.  

The Board finds that the Veteran experienced acoustic trauma in service.  In October 2008 and March 2009 statements, the Veteran described in-service hazardous noise exposures in detail, to include exposure to an explosion during basic training, to cannon fire while hauling live rounds for a 105 howitzer, to the explosion of a self-propelled explosive ordinance while stationed in Germany, and to noise from a jet engine or turbine generator used for a missile launching system.  The Veteran's reports have been consistent throughout the record.  The Veteran reported experiencing symptoms of hearing loss and tinnitus in service after such noise exposure and indicated that no hearing protection was used or provided in service, but described hearing protection used in his post-service occupation which included welding and close proximity to machinery during a November 2009 VA examination.  

The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of "15B 40, Sergeant Missile Crewman".  The Veteran's DD 214 also shows that he served in Army Artillery.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of Cannon Crewmember, Air Missile Defense Crewmember, and 15B Aviation Combined Arms Operations in the Army, with duties similar to that described for the Veteran, have a high probability of exposure to hazardous noise.  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of hazardous noise exposure while serving with the U.S. Army is credible and consistent with his duties in service. 

The Board finds that the Veteran also had some degree of occupational and recreational noise exposure with the use of hearing protection.  During the November 2009 VA audiology examination, the Veteran reported a 13 year history of occupational noise involving welding and exposure to machinery noise, but the Veteran reported that hearing protection was used in accordance with OSHA standards.  He reported that no hearing protection was used in service.

The Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  


(CONTINUED ON NEXT PAGE)

On the authorized enlistment audiological evaluation in December 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
NR
0 (5)
LEFT
0 (15)
0 (10)
5 (15)
NR
0 (5) 


On the authorized separation audiological evaluation in October 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
NR
5
LEFT
15
10
5
NR
5


Graphical data from a post-service private audiogram indicates that the Veteran has had medical evidence of post-service hearing loss since at least December 1992.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  An October 1995 VA audiological examination also shows that the Veteran had a hearing loss disability for VA purposes.  

The Veteran has provided statements indicating that he experienced ringing in the ears and hearing loss symptoms in service after exposure to close-proximity explosions in service during basic training and while service in Germany and while hauling ammunition for 105 howitzer.  In March 2009, he reported having trouble hearing and having tinnitus symptoms present since service.  The Board finds that the Veteran's statements are credible, and his report of experiencing hearing loss and tinnitus symptoms is consistent with the Board's finding of exposure to acoustic trauma in service.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of  38 C.F.R. § 3.303(b) have been met. 

While an November 2009 VA examiner opined that hearing loss was less likely than not due to noise exposure in service, the examiner reasoned that hearing was within normal limits at the time of separation from service and did not adequately address hearing loss and tinnitus symptoms identified in service.  Although the Veteran was not specifically diagnosed with hearing loss of either ear at separation, such is not required.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Id.  

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is related to noise exposure in service by a finding of continuity of symptomatology of bilateral hearing loss since service, the criteria for grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b); therefore, a medical nexus opinion regarding the theory of direct service connection is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that tinnitus is shown to have been incurred in service and is etiologically related service-connected hearing loss.  The Veteran has credibly identified the onset of tinnitus in service in October 2008 and March 2009 statements.  While a November 2009 VA examiner opined that both hearing loss and tinnitus were less likely than not caused by or a result of military noise exposure, she did not consider the Veteran's competent lay reports identifying the onset of tinnitus symptoms in service.  The Board finds that the Veteran is competent and credible to identify the onset of tinnitus in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


